Devens, J.
This is a petition for a writ of certiorari to quash the respondents’ proceedings in laying an assessment upon the lands of the Worcester Agricultural Society. By the St. of 1867, c. 106, § 1, the city council of Worcester were authorized to make and maintain in said city all such drains and common sewers as they shall adjudge to be for the public health or convenience,’ and by § 4, of the same statute, it was provided that “ every pen-*191son owning real estate upon any street in which any drain or sewer may be laid under or by virtue of this act, and upon the line thereof, or whose real estate may be benefited thereby, shall pay to said city such sum as the mayor and aldermen shall assess upon him as his proportionate share of the expenditure of the city for drains and sewers.” Drains and sewers having been constructed by virtue of this act, and the petitioner owning an estate upon the line of such sewers has been assessed a portion of the expenditure, to which it objects upon the ground that “ such assessment is taxation within the meaning of the Gen. Sts. c. 11, § 5, cl. 9, which exempts from taxation “ the estate, both real and personal, of incorporated agricultural societies.”
It was, however, held in Boston Seamen's Friend Society v. Mayor & Aldermen of Boston, and Children's Mission v. Aldermen of Boston, supra, 181, for reasons which need not be here restated, that the exemption given by the Gen. Sts. c. 11, § 5, to charitable societies was an exemption from taxation for the general public purposes of government merely, and that it did not include exemption from taxation for the cost of such local improvements of a public nature, as were in the opinion of the legislature necessary, and therefore authorized in the particular localities where their estates were situated. In those cases the assessments made upon the estates of the societies were for expenditures which the public authorities of Boston were authorized to incur in laying out and widening certain streets, and afterwards to assess in one case upon the abutters, and in the other upon the abutters and those whose estates were benefited, while here the assessment is for expenditures in the construction of certain sewers. In all, however, the taxation is for an improvement local in its operation, effects and immediate benefits, which by the condition of the particular localities, where the estates taxed are situated, has in the judgment of the legislature been rendered necessary. The differences between those cases and the present are not, therefore, essential so far as the nature of the assessment is concerned, and as no distinction can be made, favorable to the petitioner, founded upon any difference in the character of its society, they must be considered conclusive upon the point, that the estate of the petitioner is not exempt from taxation of this descrip tian.
*192Nor can the objection of the petitioner that its corporate name is not the Worcester County Agricultural Society, under which the land was assessed, but the Worcester Agricultural Society, be deemed important. The land in respect to which the assessment was made was sufficiently described, and the accidental misnomer by the introduction of a word into its corporate name can have done the petitioner no injury. The writ of certiorari is not granted on account of errors of form only, where no rights can have been in any way prejudiced. Jones v. Aldermen of Boston, 104 Mass. 461.
It remains to be considered whether the writ should be granted m the ground of the omission by the respondents of any estates properly subject thereto from the assessment, by which the burden of the petitioner has been increased. The petition charges that the respondents have “ designedly omitted ” to assess any portion of their expenditures for the construction of sewers and drains upon houses of religious worship, the real estate of literary, charitable, benevolent or scientific institutions, and the other classes of property described in the Gen. Sts. c. 11, § 5, except the lands of the petitioner.” The answer denies that the respondents have “ designedly omitted ” to assess any portion of this expenditure upon the classes of property named, but admits that “houses of religious worship were not included in said assessment.” Whether there were any societies owning houses of religious worship upon any of the streets in which the sewers were laid, and upon the fine thereof, or whose real estate was benefited thereby, so that they should have been included in the assessment, does not distinctly appear from a mere statement in the answer that houses of religious worship were not included in the assessment, and we cannot infer, as against the validity of it, that there were any such.
If the petitioner desired to present to us the question whether the omission without design of houses of religious worship would invalidate the assessment, it should definitely appear in some way that there were such so situated as to be liable to it.
Writ of certiorari denied.